16-1519
    Morquecho-Saico v. Sessions
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A205 722 317

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    23rd day of August, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             RICHARD C. WESLEY,
                  Circuit Judges.
    _____________________________________

    MANUEL LORENZO MORQUECHO-SAICO,
             Petitioner,

                      v.                                             16-1519
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                        Gregory Osakwe, Hartford, CT.

    FOR RESPONDENT:                        Chad A. Readler, Acting Assistant
                                           Attorney General; John S. Hogan,
                                           Assistant Director; Todd J.
                                           Cochran, Trial Attorney, Office of
                                           Immigration Litigation, United
                                           States Department of Justice,
                                           Washington, DC.
     UPON DUE CONSIDERATION of this petition for review of a Board

of Immigration Appeals (“BIA”) decision, it is hereby ORDERED,

ADJUDGED, AND DECREED that the petition for review is DENIED.

     Petitioner Manuel Lorenzo Morquecho-Saico, a native and

citizen of Ecuador, seeks review of an April 19, 2016, decision

of the BIA affirming an October 14, 2014, decision of an

Immigration Judge (“IJ”) denying Morquecho’s application for

asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). In re Manuel Lorenzo Morquecho-Saico,

No. A205 722 317 (B.I.A. Apr. 19, 2016), aff’g No. A205 722 317

(Immig. Ct. Hartford Oct. 14, 2014). We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

     Under the circumstances of this case, we have reviewed both

the IJ’s and the BIA’s decisions “for the sake of completeness.”

Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

2006). The applicable standards of review are well established.

See 8 U.S.C. § 1252(b)(4); Weng v. Holder, 562 F.3d 510, 513

(2d Cir. 2009).

I.   Asylum & Withholding of Removal

     “To establish eligibility for asylum and withholding of

removal, an applicant must show persecution, or fear of

persecution, on account of race, religion, nationality,
                                2
membership in a particular social group, or political opinion.”

Paloka v. Holder, 762 F.3d 191, 195 (2d Cir. 2014). “To succeed

on a particular social group claim, the applicant must establish

both that the group itself was cognizable, and that the alleged

persecutors targeted” or may target “the applicant on account

of his membership in that group.” Id. (internal quotation marks

and citations omitted). A particular social group is cognizable

if it is “‘(1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and

(3) socially distinct within the society in question.’” Id. at

196 (quoting In re M-E-V-G-, 26 I. & N. Dec. 227, 227 (B.I.A.

2014)). To be “defined with particularity,” the group must be

“‘discrete and have definable boundaries—it must not be

amorphous, overbroad, diffuse, or subjective.’” Id. (quoting

In re M-E-V-G-, 26 I. & N. Dec. at 239). And, to be “‘socially

distinct, a group need not be seen by society; rather, it must

be perceived as a group by society’” even if people cannot

“‘identify the group’s members on sight.’” Id. (quoting In re

M-E-V-G-, 26 I. & N. Dec. at 240).

    Upon review, we conclude that the agency did not err in

finding that Morquecho-Saico’s proposed particular social group

of “young Ecuadorian men who resist recruitment efforts by

criminal gang members” was not cognizable because it lacked the
                               3
requisite particularity and social distinction. We have upheld

the BIA’s rejection of similar proposed groupings where, as here,

a petitioner fails to offer evidence that individuals who oppose

forced gang recruitment are viewed by the relevant society as

a distinct group and the record is devoid of documentary evidence

discussing the treatment of such individuals as compared to the

rest of the relevant country’s population. See, e.g., Salazar

v. Lynch, 645 F. App’x 53, 56 (2d Cir. 2016).            Because

Morquecho-Saico failed to provide any evidence that young

Ecuadorian men who resist gang recruitment are viewed by

Ecuadorian society as a distinct group, and the record is devoid

of documentary evidence discussing the treatment of such

individuals as compared to the rest of Ecuadorian society, the

agency did not err in finding that Morquecho-Saico’s proposed

grouping was not cognizable. Id.; see also Paloka, 762 F.3d at

195 (“the applicant must establish . . . that the group itself

was cognizable”).

    Because the agency’s determination that Morquecho-Saico

failed to establish his membership in a particular social group

is dispositive, we decline to consider the agency’s alternative

findings concerning sufficiency of past harm, nexus,

well-founded fear of future persecution, and likelihood of

future persecution. See INS v. Bagamasbad, 429 U.S. 24, 25
                               4
(1976) (“As a general rule courts and agencies are not required

to make findings on issues the decision of which is unnecessary

to the results they reach.”).

II. CAT Relief

     “A petitioner seeking CAT relief must demonstrate that it

is more likely than not that she will be tortured if removed

to her home country.” Meng v. Holder, 770 F.3d 1071, 1076 (2d

Cir. 2014) (internal quotation marks omitted). The agency did

not err in determining that Morquecho-Saico failed to meet his

burden for CAT relief.

     Although Morquecho-Saico argues that the agency ignored his

testimony that the police could not protect him from the gang

members he feared because the nearest police station was 8 hours

away from his village and his father’s belief that

Morquecho-Saico would risk physical harm if he returned, the

record does not compellingly suggest that it was ignored because

it was specifically referenced in the IJ’s decision. Cf. Chen

v. Dep’t of Justice, 471 F.3d 315, 336 n.17 (2d Cir. 2006) (“we

presume that an IJ has taken into account all the evidence before

him, unless the record compellingly suggests otherwise.”).

Moreover, the agency did not clearly err in concluding that

Morquecho-Saico did not demonstrate that he likely would be

tortured given that he was not previously tortured, he had not
                                5
received any threats since throwing his mobile phone away in

September 2012, he never saw the gang members who threatened

him again, and his parents have remained in Ecuador unharmed.

See Huang v. Holder, 677 F.3d 130, 134 (2d Cir. 2012) (“”A

determination of what will occur in the future and the degree

of likelihood of the occurrence has been regularly regarded as

fact-finding subject to only clear error review.”).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6